Case: 4:15-cr-00404-HEA-NAB Doc. #: 2477 Filed: 12/20/19 Page: 1 of 12 PageID #:
                                    12649


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )       No. S5-4:15 CR 404(3) HEA (NAB)
       vs.                                    )
                                              )       This is a Capital Case
ANTHONY JORDAN,                               )
                                              )
                       Defendant.             )


          DEFENDANT ANTHONY JORDAN’S REPLY IN SUPPORT OF
      MOTION TO STRIKE OR MODIFY CERTAIN AGGRAVATING FACTORS
                  BECAUSE OF FACTUAL DEFICIENCIES
                AND FOR OTHER MISCELLANEOUS RELIEF

       Defendant Anthony Jordan, through counsel, replies to the Government’s response, ECF

No. 2450, to his Motion to Strike or Modify Certain Aggravating Factors Because of Factual

Deficiencies and for Other Miscellaneous Relief, ECF No. 2418. The Government’s Notice of

Intent to Seek the Death Penalty, ECF No. 1988, and its Notice Summarizing Evidence in

Support of Aggravating Factors, filed under seal on September 9, 2019, raise numerous factual

concerns about the Government’s noticed aggravating factors that this Court is empowered to

address to ensure full protection of Mr. Jordan’s rights in this capital case. Cf. ECF No. 2466

(Mr. Jordan’s Notice of Constitutionally Required Safeguards and Heightened Protections in

Capital Cases). The Government’s response does not alleviate those concerns but rather shows

the need for the Court to conduct careful oversight of the Government’s proposed penalty phase

evidence. Therefore, the Court should grant Mr. Jordan’s request for adequate notice followed by

a reliability hearing to ensure that any sentencing jury only hears evidence that has an “indicia of

reliability.” United States v. Coonce, 932 F.3d 623 (8th Cir. 2019).
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2477 Filed: 12/20/19 Page: 2 of 12 PageID #:
                                    12650


       Because of the nexus between this Motion and Mr. Jordan’s Motion to Strike the

Government’s Notice of Intent to Seek Death Penalty, or in the Alternative, to Strike Certain

Aggravating Factors, ECF No. 2306, the Memorandum of Law in Support of that Motion, ECF

No. 2308, and Mr. Jordan’s Reply, ECF No. 2384, Mr. Jordan incorporates those pleadings here.

And, to avoid repeating arguments made in those pleadings as well as this Motion accompanying

Memorandum of Law, ECF Nos. 2418 and 2419, Mr. Jordan concentrates this Reply on

addressing general principles the Government raised in its Response as well as one specific non-

statutory aggravating circumstance.

I.     Trial counsel’s duty to investigate the circumstances surrounding the Government’s
       noticed aggravating circumstances requires that the Government provide additional
       information.

       The Government asserts that Mr. Jordan is not entitled to any additional evidentiary detail

concerning the noticed aggravating circumstances. ECF No. 2450 at 2-8. Mr. Jordan relies on the

arguments made in prior pleadings, ECF Nos. 2306, 2308, 2418, 2419, and 2384, as to why the

notice to date is insufficient. Also, trial counsel must investigate the circumstances of the noticed

aggravators to determine whether to move to exclude them if possible, or at a minimum to rebut

them at any sentencing hearing. See Rompilla v. Beard, 545 U.S. 374, 385 (2005). Cf. American

Bar Association Guidelines for the Appointment and Performance of Defense Counsel in Death

Penalty Cases, Guideline 10.11 (rev. ed. 2003), reprinted in 31 HOFSTRA L. REV. 913 (2003). To

make those arguments, counsel needs the adequate detail previously requested.

II.    The Court must act as a gatekeeper to protect Mr. Jordan’s rights.

       The Government asserts that its penalty phase evidence should only be tested by the jury,

ECF No. 2450 at 9-10, 17-20. But, the Supreme Court has “consistently required that capital

proceedings be policed at all stages by an especially vigilant concern for procedural fairness and


                                                  2
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2477 Filed: 12/20/19 Page: 3 of 12 PageID #:
                                    12651


for the accuracy of fact finding.” Strickland v. Washington, 466 U.S. 668, 704 (1984). And, a

defendant may not be sentenced based on “misinformation of constitutional magnitude.” United

States v. Turner, 404 U.S. 443, 447 (1972). So, the Court must act as a gatekeeper to ensure that

a death sentence, if the case reaches the capital penalty stage, not be imposed out of whim,

passion, prejudice or mistake. Eddings v. Oklahoma, 455 U.S. 104, 118 (1982). This vigilance

necessary to protect Mr. Jordan’s constitutional rights, as well as the need to be cautious to avoid

making a fatal mistake, requires the Court to resolve any doubts in Mr. Jordan’s favor. Cf. ECF

No. 2466 at 8-9. And this vigilance required of capital sentencing proceedings distinguishes the

Government’s attempts to equate the capital penalty phase with standard guilt phase process.

ECF No. 2450 at 9-10.

III.   The Government’s penalty phase evidence must be reliable.

       In asserting that its penalty evidence need not meet a reliability standard, ECF No. 2450

at 2, 18, the Government relies on numerous non-capital cases, ECF No. 2450 at 7 (United States

v. Livingstone), id. at 17 (United States v. Ferro and United States v. Nabors), id. at 18 (United

States v. Alfonso and United States v. Guerrier), while ignoring the text of the Federal Death

Penalty Act (“FDPA”), Eighth Circuit guidance, and controlling capital cases, all of which

support that any proposed aggravating factor and/or its subparts is invalid and cannot be

introduced at a capital sentencing hearing if the Government cannot first establish the aggravator

and/or subpart by reliable evidence.

       The FDPA itself demonstrates the need for reliability and accuracy in capital decision-

making. Under the FDPA, the Court must exclude evidence if it confuses the issues, its probative

value is outweighed by the danger of creating unfair prejudice or it misleads the jury.

See 18 U.S.C. § 3593(c). The FDPA’s relevancy standard actually excludes a greater amount of


                                                 3
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2477 Filed: 12/20/19 Page: 4 of 12 PageID #:
                                    12652


prejudicial information than the analogous provision in the Federal Rules of Evidence, which

only authorizes a court to exclude evidence if the potential prejudicial impact “substantially

outweigh[s]” its probative value. Fed. R. Evid. 403. See, e.g., United States v. Chong, 98 F.

Supp. 2d 1110, 1115 (D. Haw. 1999) (comparing FDPA to FRE and concluding that there is a

“heightened reliability standard incorporated in the Federal Death Penalty Act.”). Cf. United

States v. Purkey, 428 F.3d 738, 758-59 (8th Cir. 2005) (noting different evidentiary standard

between Fed. R. Evid. 403 and FPDA). This constraint helps ensure the reliability of the

Government’s evidence.

       Additionally, the Eighth Circuit pattern jury instruction for death penalty cases that

addresses non-statutory aggravating circumstances highlights a case striking an aggravator

because it was unreliable. See Eight Circuit Model Death Penalty Jury Instruction, Instruction

12.08 - Nonstatutory Aggravating Factors, Notes on Use (“In United States v. Friend, 92 F.

Supp.2d 534, 537, 545 (E.D. Va. 2000), the court struck the nonstatutory aggravating factor that

defendant discussed killing a potential witness after the murder of the victim because it did not

meet the relevance and heightened reliability standards required under the FDPA and the

Supreme Court’s death penalty jurisprudence.”). Friend noted that “fundamental, constitutional

principles demand[] a heightened reliability in capital sentencing because the sentence of death is

final, and therefore qualitatively different from other punishments.” Friend, 92 F. Supp. 2d at

538 & n.5 (collecting cases).

       Also, the Eighth Circuit recently held in United States v. Coonce, 932 F.3d 623 (8th Cir.

2019), that the “indicia of reliability” standard applies to a capital sentencing proceeding. Id. at

641 (relying on United States v. Fields, 483 F.3d 313 (5th Cir. 2007)). Coonce is controlling here

and rebuts the Government’s reliance on Fifth Circuit cases, including Fields. See ECF No. 2450


                                                  4
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2477 Filed: 12/20/19 Page: 5 of 12 PageID #:
                                    12653


at 9. Indeed, the Government selectively quotes from the non-controlling Fifth Circuit case

Fields and omits that Fields held that “[e]videntiary reliability surely is important at capital

sentencing, just as it is at noncapital sentencing.” Fields, 483 F.3d at 337 (emphasis in original).

And Fields cites both the FDPA case United States v. Jones, 132 F.3d 232 (5th Cir.1998), aff’d,

527 U.S. 373 (1999), and the federal sentencing guidelines to support that sentencing hearing

information is limited by the caveat that the evidence be reliable. See Fields, 483 F.3d at 337

n.23 (citing Jones at 241 and U.S.S.G. § 6A.1.3 (considering only sentencing evidence that

providing that “has sufficient indicia of reliability to support its probable accuracy”)). This is

consistent with the Eighth’s Circuit recent decision in Coonce.

       Further, the Supreme Court has stated that “[b]ecause of [the] qualitative difference

[between death and imprisonment], there is a corresponding difference in the need for reliability

in the determination that death is the appropriate punishment in a specific case.” Woodson v.

North Carolina, 428 U.S. 280, 305, (1976). This refutes the Government’s repeated claim that a

reliability standard does not apply to specific cases. ECF No. 2450 at 2, 8-9.

IV.    As other courts have done in FDPA cases, this Court has the power to test the
       Government’s penalty phase evidence for reliability before it can be presented to a
       sentencing jury.

       The Government argues that the Court is not required to ensure the reliability of the

Government’s penalty phase evidence. ECF No. 2450 at 2, 8-9. But, the Court has the power –

even if it is not required – to ensure the reliability of the Government’s factual allegations,

particularly for non-statutory aggravating circumstances, which Congress has not endorsed.

       In United States v. Purkey, 428 F.3d 738 (8th Cir. 2005), the Eighth Circuit held that

“[t]he FDPA, moreover, invests the judge with the authority to exclude probative information




                                                  5
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2477 Filed: 12/20/19 Page: 6 of 12 PageID #:
                                    12654


during the penalty phase if ‘its probative value is outweighed by the danger of creating unfair

prejudice, confusing the issues, or misleading the jury.’” Id. at 756 (quoting 18 U.S.C.

§ 3593(c)).

       Applying this principle, courts in FDPA cases have routinely approved reliability

hearings to determine whether the evidence the Government seeks to introduce in the penalty

phase has sufficient “indicia of reliability.” See, e.g., United States v. Fell, 737 Fed. Appx. 37,

40-41 (2d Cir. 2018) (unpublished) (holding that deceased codefendant’s statements to police

about the defendant’s role in three charged murders were not sufficiently reliable for the

government to introduce them at the capital-sentencing hearing. The court cited the facts that (1)

the codefendant was in custody and had a strong incentive to lie, (2) the codefendant admitted

his involvement but shifted blame to the defendant in important ways, (3) the codefendant had a

well-documented history of shifting blame to others, and (4) the aspects of the codefendant’s

statements that were critical to several aggravators were also uncorroborated by other evidence);

United States v. Corley, 519 F.3d 716, 724 (7th Cir. 2008) (approving district court’s decision to

conduct a two-day hearing “to determine the reliability of the evidence” that the defendant

committed an uncharged murder the Government wanted to introduce in the penalty phase to

support the future dangerousness non-statutory aggravating factor); United States v. Basciano,

763 F.Supp.2d 303, 357 (E.D.N.Y. 2011) (“Should a penalty phase be necessary, the

Government will be required to submit an affirmation to the court detailing the specific offenses

it intends to present to the jury, including the expected testimony and evidence that will prove

this uncharged conduct, so that the court may assess the reliability and sufficiency of this

evidence.”); United States v. Concepcion Sablan, 555 F. Supp. 2d 1177, 1187 (D. Col. 2006)

(scheduling hearing on admissibility of evidence of threats of violence); United States v. Davis,


                                                  6
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2477 Filed: 12/20/19 Page: 7 of 12 PageID #:
                                    12655


912 F.Supp. 938, 949 (E. D. La. 1996) (ordering a pretrial hearing on the admissibility of

information the Government intended to introduce in support of the nonstatutory aggravating

factors in order “to assess the reliability of the evidence; and . . . to evaluate the time and

complexity involved in its presentation.”).

        That courts in FDPA cases routinely review the Government’s penalty phase evidence

before submission to the sentencing jury refutes the Government’s claim that “the Court has no

more authority to preview penalty phase evidence than guilt phase evidence.” ECF No. 2450 at

9.

        And following those hearings, courts have limited the Government’s aggravating

evidence because of reliability concerns. See, e.g., United States v. Gonzalez, No. 3:02-cr-7,

2004 WL 1920492, at *1-2, 7-8 (D. Conn. Aug. 17, 2004) (unpublished) (striking four uncharged

murders because probative value outweighed by danger of unfair prejudice where the underlying

facts of the crimes were inflammatory, the crimes were based on fact patterns similar to the

capital charge, and the evidence for them came primarily from accomplices and cooperators);

United States v. Gilbert, 120 F. Supp. 2d 147 (D. Mass. 2000) (striking two unadjudicated

assaults based on stale and questionable evidence); Friend, 92 F. Supp. 2d at 535-36, 545

(striking non-statutory aggravating factor that defendant discussed killing potential witness

because lacked sufficient relevance and reliability).

V.      Before the trial, the Court should conduct a reliability hearing, particularly for the
        uncharged crimes of violence non-statutory aggravator.

        The Court should conduct a reliability hearing on the Government’s proposed

aggravating factors prior to trial because the ultimate contours of the Government’s penalty

phase evidence are relevant to Mr. Jordan’s voir dire questioning. If the hearing is not held pre-

trial, then Mr. Jordan might have to ask voir dire questions about evidence that the court might

                                                   7
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2477 Filed: 12/20/19 Page: 8 of 12 PageID #:
                                    12656


later exclude, which would taint the empaneled jurors views of Mr. Jordan. Under the current

scheduling order, the Government has agreed to provide Jencks material by November 9, 2020,

which will give the Court and the parties sufficient time and reason to hold the necessary

reliability hearing pre-trial.

VI.     The Government’s non-statutory aggravating circumstance of callous disregard for
        human life must be assessed with particular caution because it has multiple
        subparts, including uncharged violent crimes.

        The Government argues that there is no need for a reliability hearing on the callous

disregard for human life non-statutory aggravating factor and that the aggravator’s subparts need

not be proven beyond a reasonable doubt. ECF No. 2450 at 16-17.

        But, the primary case the Government relies on is not an FDPA case. In its response, the

Government cites to ECF No. 2357 at 45-46, where it discussed United States v. Beckford, 964

F. Supp. 993 (E.D. Va. 1997). Beckford was a prosecution under the capital provisions of the

Anti-Drug Abuse Act, which were repealed in 2006 and which contained a more Government-

friendly reliability test than the FDPA. Under then-21 U.S.C. § 848(j), evidence was only

excluded if “its probative value is substantially outweighed by the danger of unfair prejudice

. . . .” 21 U.S.C. § 848(j) (repealed) (emphasis added). Cf. United States v. Cooper, 91 F.Supp.2d

90, 98 n. 3 (D.D.C. 2000) (“the ADAA affords capital defendants less protection than the

FDPA.”). In determining what level of proof to apply, Beckford relied upon this rule that is less

onerous than the test for admissibility under the FDPA. See Beckford, 964 F. Supp.at 1002

(discussing 848(j) standard). Cf. United States v. Jones, 132 F.3d 232, 241 n.7 (5th Cir. 1998),

aff’d, 527 U.S. 373 (1999) (“The relevancy standard enunciated in § 3593(c) actually excludes a

greater amount of prejudicial information than the Federal Rules of Evidence because it permits

the judge to exclude information where the “probative value is outweighed by the danger of


                                                 8
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2477 Filed: 12/20/19 Page: 9 of 12 PageID #:
                                    12657


creating unfair prejudice” rather than “substantially outweighed.” See Fed. R. Evid. 403. See also

Anti–Drug Abuse Act, 21 U.S.C. § 848(j) (codifying Fed. R. Evid. 403 standard of “substantially

outweighs”).”). Thus Beckford’s non-reasonable doubt standard under the ADAA does not affect

the standard to be applied under the FDAP, with is qualitatively higher burden.

       And Beckford also granted the defense a reliability hearing to determine whether the

aggravating evidence could be introduced to the jury. Beckford, 964 F. Supp. at 1000.

       Also, the Government’s assertion that subparts of an aggravating factor do not need to be

proven beyond a reasonable doubt is particularly circumspect given the broad discretion the

Government has in noticing non-statutory aggravators. For instance, nothing prevented the

Government from making prior unadjudicated conduct a free-standing aggravator, at which point

the FDPA would mandate proof beyond a reasonable doubt. See 18 U.S.C.A. § 3593(c) (“The

burden of establishing the existence of any aggravating factor is on the government, and is not

satisfied unless the existence of such a factor is established beyond a reasonable doubt.”).

        Indeed, the Government has elected to make uncharged conduct an independent

nonstatutory aggravator in another FDPA case in this district. See United States v. Bolden, 4:02-

CR-557-CEJ (E.D. Mo.), ECF No. 240 at 8-9; accord United States v. Bolden, 545 F.3d 609,

624-625 (8th Cir. 2009) (noting that Government offered “evidence of ‘other criminal acts’ as a

non-statutory aggravating factor”). The Government should not be rewarded with a burden

below the reasonable doubt standard simply because it exercised its unfettered discretion to

compose this aggravator with four subparts instead of noticing the subparts as four separate

aggravators. The Government cannot create this artifice and then hide behind it to escape a

rigorous and standard burden of proof.




                                                 9
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2477 Filed: 12/20/19 Page: 10 of 12 PageID #:
                                     12658


        In any case, whether as a subpart or a free-standing aggravator, each act of uncharged

 violent conduct needs to meet the reasonable doubt standard to protect Mr. Jordan’s rights. See

 Basciano, 763 F. Supp. at 356 (court “requir[ing] the Government to prove the specific

 uncharged crimes unanimously and beyond a reasonable doubt, rather than only requiring this

 standard of proof for the Non–Statutory Aggravating Factor generally” and also requiring that

 the jury “identify on the special verdict form which crimes have been proven to that standard.”);

 United States v. Cisneros, 363 F. Supp. 2d 827, 839 (E.D. Va. 2005) (holding that each instance

 of unadjudicated conduct offered to support “pattern of criminal activity” non-statutory

 aggravating factor must be found beyond a reasonable doubt before considering the conduct in

 determining whether the aggravator itself was satisfied); United States v. Corley, 348 F. Supp. 2d

 970, 973-74 (N.D. Ind. 2004) (where Government sought to introduce uncharged murder to

 support future dangerousness non-statutory aggravator, court – at agreement of the defense and

 the Government – assessed reliability of uncharged murder by considering whether any

 reasonable jury could find defendant guilty beyond a reasonable doubt).

 Cf. Corley, 519 F.3d at 724 (holding that, in assessing unadjudicated criminal conduct, a district

 court “must consider a number of factors, including the reliability of the evidence, the prejudicial

 and probative impact of the evidence, and the burden of proof both for determining reliability

 and for a jury to determine whether the conduct may be considered.”).




                                                 10
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2477 Filed: 12/20/19 Page: 11 of 12 PageID #:
                                     12659


                                           CONCLUSION
        The Government’s intention to bombard any sentencing jury with 14 separate

 aggravating circumstances, including some with multiple subparts, will eviscerate any chance of

 Mr. Jordan having a fair sentencing procedure and lead any sentencing jury to improperly decide

 Mr. Jordan’s sentence based on emotion not evidence. The Court should use its gatekeeping

 power to strike the aggravators as requested, or at least to hold a hearing on the reliability of the

 Government’s evidence, particularly the uncharged violent crimes. Because the stakes are life

 and death, this case demands the utmost protection against error.

                                       Respectfully submitted,

 /s/ J. William Lucco                                   /s/ Michael J. Gorla
 J. William Lucco, #01701835IL                          Michael J. Gorla, #26399MO
 Lucco, Brown, Threlkeld & Dawson, LLP                  555 Washington Avenue, Ste. 600
 224 St. Louis Street                                   St. Louis, Missouri 63101
 Edwardsville, Illinois 62025                           (314) 621-1617
 (618) 656-2321                                         (314) 621-7448 - Facsimile
 (618) 656-2363 - Facsimile                             Email: mjgorla@msn.com
 Email: blucco@lbtlaw.com

 /s/ Maria A. Pedraza                                   /s/James J. McHugh, Jr.
 Maria A. Pedraza, #317458PA                            James J. McHugh, Jr., #48308PA
 Federal Community Defender for the                     Federal Community Defender for the
 Eastern District of Pennsylvania                       Eastern District of Pennsylvania
 601 Walnut Street, Suite 540W                          601 Walnut Street, Suite 540W
 Philadelphia, PA 19106                                 Philadelphia, PA 19106
 (215) 928-1100                                         (215) 928-1100
 (215) 928-1112 - Facsimile                             (215) 928-1112 - Facsimile
 Email: maria_pedraza@fd.org                            Email: james_mchugh@fd.org

 /s/ Hunter S. Labovitz
 Hunter S. Labovitz, #204760PA
 Federal Community Defender for the
 Eastern District of Pennsylvania
 601 Walnut Street, Suite 540W
 Philadelphia, PA 19106
 (215) 928-1100
 Email: hunter_labovitz@fd.org

 Dated: December 20, 2019                               Counsel for Defendant Anthony Jordan
                                                   11
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2477 Filed: 12/20/19 Page: 12 of 12 PageID #:
                                     12660


                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 20, 2019, the foregoing was filed electronically with

 the Clerk of the Court to be served by operation of the Court’s electronic filing system upon the

 following:

                                        Michael A. Reilly
                                          Thomas S. Rea
                                         Erin O. Granger
                                 Assistant United States Attorneys
                                 111 South 10th Street, 20th Floor
                                    St. Louis, Missouri 63102

                                          Sonia Jimenez
                                       Capital Case Section
                                United States Department of Justice
                                    950 Pennsylvania Ave NW
                                     Washington, DC 20530




                                                      /s/ Michael J. Gorla
                                                      /s/ J. William Lucco
                                                      /s/ Maria A. Pedraza
                                                      /s/ James J. McHugh, Jr.
                                                      /s/ Hunter S. Labovitz

                                                      Attorneys for Anthony Jordan
